DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 are pending in the instant application. Claims 1-2 are elected without traverse by the applicant’s representative on 09/13/2021 and claims 3-4 are withdrawn from consideration.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/2019 is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-2, drawn to a display device scan stage, classified in G09G 3/3266.
II. Claim 3-4, drawn to a display device demux, classified in G09G 3/3275 and 	G09G 2310/0297.
Inventions I and II are directed to related product. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect; the inventions do not overlap in scope; and the inventions as claimed are not obvious variants. The scan control is used to supply scan signals to the display matrix. The demux is used to supply data signals to the display matrix.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each invention requires different search terms to be formulated along with the interpretation of the claims. The inventions require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). Serious burthen may be stablish based on different search strategies if it is necessary to search for one of the inventions that would not likely result in finding art relevant to other inventions.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Kyu Wan Ryu on 09/13/2021 a provisional election was made without traverse to prosecute the invention of I, claims 1-2.  Affirmation of this election must be made by applicant in replying to this Office action.  s 3-4 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US 20170206837 A1) in view of Yamazaki et al. (US 20150171115 A1, hereinafter Yamazaki).

Regarding Claim 1, Jeon teaches a display device (see abstract and Fig. 3. Organic light emitting display device) comprising: 
a first pixel coupled to a scan line (see Fig. 3, pixel PXL, first scan line S1 and para. [0106]-[0109]); and 
a scan stage configured to selectively couple the scan line to a first supply voltage line or a scan clock line (see Figs. 5-7, stage circuit 300_1 and para. [0149]-[0156]. Each of the stage circuits 300_1 to 300_n may be connected to each of the scan lines S1 to Sn through an output terminal Os. Furthermore, the stage circuits 300_1 to 300_n may output a scan signal to the scan lines S1 to Sn in response to the first scan driving signal SD1 (CKL1) and the second scan driving signal SD2 (CKL2). The stage circuits 300_1 to 300_n may be supplied with the first driving voltage VGH, the second driving voltage VGL, the first driving signal SD1 (CKL1), the second driving signal SD2 (CKL2), and the first initial signal FLM1), wherein the scan stage (see Figs. 5-6) comprises: 
a first scan transistor (see Fig. 6, sixth transistor Ms6 and para. [0173]) including a first electrode coupled to the first supply voltage line (see Fig. 6, sixth transistor Ms6, Vs1 and para. [0173]. The sixth transistor Ms6 may be connected between the first voltage terminal Vs1 and the output terminal Os. As depicted in figure 6 the first electrode of the sixth transistor is connected to the first voltage terminal Vs1), a second electrode coupled to the scan line (see Fig. 6, sixth transistor Ms6, scan line Sk, para. [0150] and para. [0173] and para. [0177]. The sixth transistor Ms6 may be connected between the first voltage terminal Vs1 and the output terminal Os. Herein, the output terminal Os may be connected to the kth scan line Sk. As depicted in figure 6 the second electrode of the sixth transistor is connected to the output terminal Os which connects to the scan line Sk); and 
a second scan transistor (see Fig. 6, seventh transistor Ms7) including a first electrode coupled to the scan line (see Fig. 6, seventh transistor Ms7, scan line Sk para. [0175]-[0177]. The seventh transistor Ms7 may be connected between the output terminal Os and the second input terminal Is2. Herein, the output terminal Os may be connected to the kth scan line Sk), a second electrode coupled to the scan clock line (see Figs 6-7, second terminal Is2, CLK2, para. [0175], para. [0185] and para. [0201]. The second input terminal Is2 receive the second scan driving signal SD2 which is set as a second clock signal CLK2).
Jeon does not explicitly teach the first scan transistor includes a main gate electrode and a sub-gate electrode coupled to each other; and the second scan transistor includes a main gate electrode and a sub- gate electrode coupled to each other.
However, Yamazaki teaches the first scan transistor includes a main gate electrode and a sub-gate electrode coupled to each other; and the second scan transistor includes a main gate electrode and a sub- gate electrode coupled to each see Fig. 17 A, M1 and M2 and para. [0201]-[0202]. All transistors M1-M15 can each be a transistor with a back gate).
Jeon and Yamazaki are related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the stage circuit disclosed by Jeon with Yamazaki’s teachings of using a double gate transistors, since it would have been obvious to try from a finite number of transistors known in the art that would have yield the same predictable result. Moreover, it would have enhanced the display device by ensuring that the output signal with required potential level can be output surely (Yamazaki para. [0202]). In addition, it would have provided a semiconductor device with improved operation speed that is unlikely to deteriorate (Yamazaki para. [0016])

Regarding Claim 2, Jeon and Yamazaki teach the display device according to claim 1.
Yamazaki further teaches wherein the main gate electrode of the first scan transistor and the main gate electrode of the second scan transistor are disposed over the active layer (see Figs 13A-13B, TG1, gate electrode GE12, back gate electrode BGE12, oxide semiconductor layer OS12, Fig. 17A, para. [0180]-[0182]para. [0190], para. [0201]-[0202]. Transistors M1 and M2 in figure 17Aare depicted as TA1 in figure 13A-13B. Each of the transistors has a gate electrode form over the layer OS12), and 
wherein the sub-gate electrode of the first scan transistor and the sub-gate electrode of the second scan transistor are disposed under the active layer (see Figs 13A-13B, TG1, gate electrode GE12, back gate electrode BGE12, oxide semiconductor layer OS12, Fig. 17A, para. [0180]-[0182]para. [0190], para. [0201]-[0202]. Each of the transistors has a back gate electrode BGE12 positioned in the lower most layer under the OS12 layer).
Jeon and Yamazaki are related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the stage circuit disclosed by Jeon with Yamazaki’s teachings of using double gate transistors, since it would have been obvious to try from a finite number of transistors known in the art that would have yield the same predictable result. Moreover, it would have enhanced the display device by ensuring that the output signal with required potential level can be output surely (Yamazaki para. [0202]). In addition, it would have provide an structure formed of minute transistors and thus reducing circuit space.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. US 10950177 B2. Although the claims the claim limitations are fully addressed (located within) the claims of issued Patent US 10950177 B2.  This is an anticipatory obviousness type double patenting rejection.

Copending App 17172132
U.S. Patent No. US 10950177 B2


































Claim 1. A display device comprising: 

a first pixel coupled to a scan line; and 

a scan stage configured to selectively couple the scan line to a first supply voltage line or a scan clock line, 

wherein the scan stage comprises: a first scan transistor including a first electrode coupled to the first supply voltage line, a second electrode coupled to the scan line, and a main gate electrode and a sub-gate electrode coupled to each other; and a second scan transistor including a first electrode coupled to the scan line, a second electrode coupled to the scan clock line, and a main gate electrode and a sub- gate electrode coupled to each other.

Claim 2. The display device according to claim 1, wherein the main gate electrode of the first scan transistor and the main gate electrode of the second scan transistor are disposed over the active layer, and wherein the sub-gate electrode of the first scan transistor and the sub-gate electrode of the second scan 

 
   Claim  2.  The display device according to claim 1, wherein the main gate electrode of the third emission control transistor is disposed over an active layer, and wherein the sub-gate electrode of the third emission control transistor is disposed under the active layer. 
 
  Claim  3.  The display device according to claim 2, wherein the first pixel is further coupled to a scan line, 
the display device further comprising a scan stage configured to selectively couple the scan line to the first supply 
voltage line or a scan clock line, 

wherein the scan stage comprises: a first 
scan transistor including a first electrode coupled to the first supply voltage line, a second electrode coupled to the scan line, and a main gate electrode and a sub-gate electrode coupled to each other;  and a second scan transistor including a first electrode coupled to the scan line, a second electrode coupled to the scan clock line, and a main gate electrode and a sub-gate electrode coupled to each other. 
 
 Claim 4. The display device according to claim 3, wherein the main gate electrode of the first scan transistor and the main gate electrode of the second scan transistor are disposed over the active layer, and wherein the sub-gate electrode of the first scan transistor and the sub-gate electrode of the second scan 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618.  The examiner can normally be reached on Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        



/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        9/22/21